DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Claims 21, 24, 33, 44, 52, 54, and 55 have been amended, claims 26 and 51 have been canceled, and claims 21-22, 24-25, 27-35, 37-39, 44-48, 52, 54 and 56 remain pending in this application.
Claim Objections
Claims 33 and 39 are objected to because of the following informalities:  
Claim 33 recites the limitation “a forefoot region of the sole” in lines 11-12. Claim 33 previously recites a forefoot region of the sole in line 9. It appears that the limitation of lines 11-12 should --the forefoot region of the sole-- to clarify that the same region is recited.  
Claim 39 recites the limitations “a heel region of the sole” and “a forefoot region of the sole” in line 2. Claim 33 previously recites a forefoot region and a heel region of the sole. It appears that the limitations of claim 39 should read --the heel region of the sole-- and --the forefoot region of the sole-- to clarify that the same regions are recited.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 22, 24, 25, 27-35, 37-39, and 44-48, 52, and 54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Litchfield et al. (US 2010/0251565).
Regarding claim 21, Litchfield discloses a sole comprising: an insole (insole); an upper sole (midsole 3622) disposed below the insole, the upper sole comprising a base (upper portion of midsole 3622) and a rim portion (lower downwardly extending portion forming cavities 3786); a pod assembly (resilient inserts 3602, 3604) disposed below the base and coupled to the base, wherein the pod assembly comprises a hollow bladder comprised of a polymer material (such as a thermoplastic elastomer); an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly; and a plurality of foam particles (flowable particles; paragraphs 0085, 0147) disposed within the bladder; wherein the bladder extends from a heel region of the sole to a forefoot region of the sole (Fig. 36, 37), wherein the bladder comprises a pod (resilient insert 3602) having a first outer edge exposed on a medial side of the sole and a second outer edge exposed on a lateral side of the sole such that the first outer edge and the second outer edge form a apportion of a sidewall of the sole (Fig. 36, 37), wherein the base extends from the heel region of the sole to the forefoot region of the sole (Fig. 36, 37), the rim portion is disposed on the base and extends around the bladder (wherein the cavities 3786 cradle a portion of the pod assembly) (paragraphs 0077; 0139-0145, 0147; Fig. 36-39).
Regarding claim 22, Litchfield discloses that the bladder is disposed along a central longitudinal axis of the sole (wherein at least the connecting passages 3818, 3988 of the bladder extend along a central longitudinal axis of the sole; Fig. 37-39).

Regarding claims 25 and 35, Litchfield discloses that the bladder is further filled with ambient or pressurized air (paragraphs 0085, 0147).
Regarding claim 27, Litchfield discloses that the bladder comprises a plurality of pods (chambers 3710-3715, 3780, 3782, 3784, 3786) and one or more passageways (connecting passages 3818, 3988) fluidly connecting the plurality of pods (paragraph 0143; Fig. 37).
Regarding claim 28, Litchfield discloses that the base comprises a top surface for accommodating a wearer's foot and a bottom surface coupled to the bladder (Fig. 37).
Regarding claim 29, Litchfield discloses that the base is comprised of an elastomer material (such as EVA; paragraph 0077).
Regarding claims 30 and 34, Litchfield discloses that the base is comprised of a foam material (paragraph 0077).
Regarding claim 31, Litchfield discloses that the outsole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 37).
Regarding claim 32, Litchfield discloses that the outsole is comprised of a wear-resistant material selected from a group consisting of a natural rubber, a synthetic rubber, a thermoplastic polyurethane, a wear-resistant foam, or a combination thereof (paragraph 0077).
Regarding claim 33, Litchfield discloses a sole comprising: a base; and a pod assembly disposed below the base, the pod assembly comprising a pod strip, wherein the pod strip comprises a plurality of pods spatially separated and fluidly connected in series, and wherein the plurality of pods are filled with a plurality of foam particles configured to flow within the plurality of pods in response to an application of force against a wearer's foot (as discussed regarding claims 21 and 27 above), wherein the pod strip extends along a forefoot region (forward portion of sole), an arch region (central portion of sole), and a 
Regarding claim 37, Litchfield discloses an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly.
Regarding claim 38, Litchfield discloses that the outsole comprises a plurality of cup-shaped pod covers, each of the pod covers receiving a bottom portion of a corresponding pod (paragraph 0141; Fig. 37).
Regarding claim 39, Litchfield discloses that the pod strip comprises a first pod strip extending from a heel region of the sole to a forefoot region of the sole along a lateral side of the sole (paragraph 0143, lines 19-21; Fig. 37).
Regarding claim 44, Litchfield discloses a sole comprising: an upper sole (midsole 3622) for accommodating a wearer's foot; and a hollow bladder (resilient inserts 3602, 3604) coupled to the upper sole and extending below the upper sole such that the bladder forms an exposed sidewall of the sole (Fig. 36), wherein the bladder is filled with a plurality of foam particles configured to flow within the bladder in response to an application of force against the wearer's foot, wherein the bladder extends from a heel region of the sole to a forefoot region of the sole along a central longitudinal axis of the sole (wherein at least the connecting passages 3818, 3988 of the bladder extend along a central longitudinal axis of the sole; Fig. 37-39), wherein the bladder comprises a pod (resilient insert 3602) extending from a 
Regarding claim 45, Litchfield discloses that the bladder is comprised of a polymer material (such as a thermoplastic elastomer).
Regarding claim 46, Litchfield discloses a lower sole (outsole 3636) disposed below the bladder and coupled to the bladder.
Regarding claim 47, Litchfield discloses that the lower sole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 36, 37).
Regarding claim 48, Litchfield discloses that the lower sole is comprised of a wear-resistant material selected from a group consisting of a natural rubber, a synthetic rubber, thermoplastic polyurethane, a wear-resistant foam, or a combination thereof (paragraph 0077).
Regarding claim 52, Litchfield discloses a sole comprising: an insole (insole); an upper sole disposed below the insole, the upper sole comprising a base and a rim portion; a hollow bladder disposed below the base and comprised of a polymer material; an outsole disposed below the bladder and configured to contact the ground; and a plurality of foam particles disposed within the bladder (as discussed regarding claim 21 above), wherein the bladder comprises: a top surface coupled to the base, a bottom surface coupled to the outsole, and a plurality of walls extending from the top surface to the bottom surface of the bladder, wherein the plurality of walls have a first outer edge exposed on a medial side of the sole and a second outer edge exposed on a lateral side of the sole such that the first outer edge and the second outer edge form a portion of a sidewall of the sole, wherein the plurality of walls define a plurality of compartments fluidly connected in series (by connecting passages 3818, 3988; Fig. 36, 37), wherein the plurality of foam particles are configured to flow within the bladder along the plurality of compartments and the passageway in response to an application of force against the wearer's foot, wherein the bladder extends from a heel region of the sole to a forefoot region of the . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litchfield, as applied to claim 52.
Regarding claim 56, Litchfield appears to show that the plurality of compartments disposed in the heel region of the sole define a larger volume that the plurality of compartments disposed in the forefoot region of the sole (see Fig. 37-39), but does not disclose the specific volume of the compartments. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the plurality of compartments disposed in the heel region of the sole with a larger volume than the plurality of compartments disposed in the forefoot region of the sole in order to vary the cushioning properties along the length of the sole, providing increased cushioning in the heel region and increased flexibility in the forefoot region.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Litchfield does not teach or disclose a pod having a first outer edge exposed on a medial side of the sole and a second outer edge exposed on a lateral side of the sole, because each chamber of Litchfield has only one outer edge that is exposed on a side of the sole. However, inasmuch as Applicant has defined “a pod” within the claims, Litchfield does disclose a pod (resilient insert 3602) with edges disposed on both sides of the sole. The resilient insert 3602 is only a portion of the overall bladder, and forms a pod in the rear portion of the shoe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732